Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they do not appear to be using means as a placeholder for structure in means plus function format;  such claim limitation(s) is/are: “by means of a convolutional neural network”, “by means of a first subnetwork”, and  “by means of a second subnetwork” in claim 1; “by means of a third  subnetwork” in claim 2 ; “by means of a fourth  subnetwork” in claim 4. The plain and ordinary meaning of "means" in, the above elements  is not in terms of a structural element that is limited by its particular function, but as a way of saying "by way of" or "carried out by".

The claims describe a method comprising the steps of generating and segmenting.  The plain and ordinary meaning of means in these claims would be:  " generating by way of a first subnetwork of said CNN... a confidence mask...." and "segmenting, by way of a second subnetwork of said CNN...the focused input image."  The claim language "means" is thus not used as a non-specific structural element and moreover these limitations are not modified by function (e.g., subnetwork means for generating a confidence mask).  Accordingly, 112(f) is not be invoked as there is not a structural placeholder defined by function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



See MPEP 2106.3:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim  1 The preamble recites:



Instead of defining the steps that a method "comprises" a set of steps that are carried out, the claim recites that the method is "characterized in that it comprises the implementation… of steps of".  Thus, it's unclear whether the steps that follow in (b) and (c) define the steps that are carried out in practicing the method or are intended to characterize the intended use of the method (meaning we still don't know which steps the method would actually comprise).  The lack of clarity in the preamble makes the body of the claim indefinite as it is unclear whether b and c are steps that comprise the method or merely some characterization of the method.  

Further the mention of "data processing means" in the preamble, per MPEP 2181(I)(A)- a 112(b) may be appropriate "when it is unclear whether the preamble is reciting a means- (or step-) plus- function limitation or whether the preamble is merely stating the intended use of the claimed invention."  Given the above manner in which the method is being claimed in its "implementation" rather than the steps that are actively practiced, it's unclear whether the implementation might be intended to be an actual step such as -implementing- which would mean that "data processing means" might be referring to a 112(f) invocation.  If the body of the claim is intended to recite the steps that the method comprises, "data processing means" could be referring to an intended use of the method (e.g., read as a method carried out by a data processing means comprising). Thus it is unclear if the data processing means invokes 112(f) or note 




A method of segmenting an input image representing at least one biometric trait,  using  a convolutional neural network, CNN, comprising the steps of: implementing, by a data processing means of a client, the steps of: …  
The examiner notes that in this case the data processing means invokes 1126th and  is interpreted as a processor of the client device see page 6 lines 18-23. 


Claim 2-14 depend from claim 1 and therefore retain the problems of claim 1 


Allowable Subject Matter
Claims 1-12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Re claim 1 Tang et al  “Fingernet a unified deep network for finger print Minutiae extraction” (cited in the IDS) discloses:

A method of segmenting an input image representing at least one biometric trait,  using  a convolutional neural network, CNN, comprising the steps of: implementing, the steps of:  (b) generating, by means of a first subnetwork of said CNN, referred to as a specialization block, a confidence mask associated with a ridge orientation map of the at least one biometric trait 

segmenting, by means of a second subnetwork of said CNN, referred to as a segmentation block,  (see section 2.2.2 note that segmentation is performed)


Kamei US 6,607369  discloses 

A method of segmenting an input image representing at least one biometric trait,  comprising the steps of: implementing, by a data processing means of a client (see figure 1), the steps of:
 (b) generating, a confidence mask associated with a ridge orientation map (column 11 lines 60-67 note that ridge lines are extracted) of the at least one biometric trait represented by said input image, referred to as a RFM mask (see column 13 lines 10-20 note that a ridge direction confidence is extracted 


 The prior art of record does not expressly disclose:
RFM mask being applied to at least the input image so as to obtain a focused input image; (c) segmenting, by means of a second subnetwork of said CNN, referred to as a segmentation block, the focused input image.


The examiner notes that the examiner was not able contact applicant for an examiners amendment to correct the 112 issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669